            Case 3:19-cv-00786-SB     Document 50      Filed 04/22/21    Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



BRETT W. WELLS,                                                    Case No. 3:19-cv-00786-SB

                      Plaintiff,                                    ORDER OF DISMISSAL
       v.

8 FIGURE DREAM LIFESTYLE, LLC, et
al.,

                      Defendants.

_____________________________________

       In accord with the Stipulated Dismissal of Action (ECF No. 49) filed on April 20, 2021,

IT IS ORDERED that this action is DISMISSED with prejudice, without costs or attorney’s fees

to any party.

       IT IS SO ORDERED.

       DATED this 22nd day of April, 2021.

                                                   _____________________________
                                                   HON. STACIE F. BECKERMAN
                                                   United States Magistrate Judge




Page 1 – ORDER OF DISMISSAL
